DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al (JP2001221126A).
Regarding claim 1, Hirano teaches a pipe section of a common rail line (Figure 1) that is provided for the high-pressure injection of a fluid (Abstract; Paragraphs 0001-0003), wherein the pipe section comprises at least a first pipe (10) and an adapter (20)(Paragraph 0009), wherein the first pipe has a wall (12) and extends at least along an axial direction (Paragraph 0009, Figure 1); wherein the wall (12) has an inner 
The remaining limitation is a product-by-process limitation, and the determination of patentability in an apparatus claim is based on the final product rather than the steps used to make the apparatus.
Nevertheless, Hirano teaches that at least the adapter (20) is manufactured by a metal powder (See "made of metal" in paragraph 0009, and "the ring member 20 and the connecting member 30 are sintered materials" in paragraph 0011) molding process (Paragraphs 0009, 0011, 0012) which includes injection molding since a preferred molding process is not specified and injection molding is well-known as a very common way to mold the metal powder shape before sintering.
Regarding claim 2, Hirano discloses the invention of claim 1 as discussed above, and teaches that the connector piece of the adapter forms mat least a force-fit connection with the outer circumferential surface of the first pipe (Paragraphs 0014-0015 and 0017-0018; Figures 2-5).
Regarding claim 6, Hirano discloses the invention of claim 1 as discussed above, and teaches that the first pipe and the adapter are integrally joined together (Paragraphs 0014-0015 and 0017-0018; Figures 2-5). 
The remaining limitation is a product-by-process limitation, and the determination of patentability in an apparatus claim is based on the final product rather than the steps used to make the apparatus.
Nevertheless, Hirano teaches that the adapter (20) and first pipe are manufactured as an assembly by a metal powder (See "made of metal" in paragraph 0009, and "the ring member 20 and the connecting member 30 are sintered materials" in paragraph 0011) molding process (Paragraphs 0009, 0011, 0012) which includes injection molding since a preferred molding process is not specified and injection molding is well-known as a very common way to mold the metal powder shape before sintering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al (JP2001221126A) in view of Usui (JP2007085245A).
Regarding claim 3, Hirano discloses the invention of claim 2 as discussed above, but does not teach that the adapter and first pipe are also joined together by a form-fit connection.
Usui teaches a pipe section of a common rail line that is provided for the high-pressure injection of a fluid (Figure 7 or 10), wherein the pipe section comprises at least a first pipe (17-1 in Figure 7, or 20-1 in Figure 10) and an adapter (17-2, 17-3, and 17-4 in Figure 7, or 20-2, 20-3, and 20-4 in Figure 10), wherein the adapter is force-fit onto the first pipe (Figure 7 or 10; Paragraph 0019 or 0022). Usui teaches that the adapter and first pipe are also joined together by a form-fit connection (via 17-2b/c [enclosing a “second opening”] fitting into 17-1c [a “first opening”] in Figure 7, or via 20-2b/c [enclosing a “second opening”] fitting into 20-1c [a “first opening”] in Figure 10), in order to enhance the seal and connecting between the adapter and the first pipe (Figure 7 or 10; Paragraph 0019 or 0022).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hirano, such that the adapter and first pipe are also joined together by a form-fit connection, as suggested and taught by Usui, in order to enhance the seal and connection between the adapter and the first pipe.
Regarding claim 4¸the modified pipe section of Hirano discloses the invention of claim 3 as discussed above, and Usui teaches that the form-fit connection is formed by a projection (17-2b/c in Figure 7, or 20-2b/c in Figure 10) on the adapter which encloses the second opening and extends into the first opening (See Figure 7 or 10).
Regarding claim 5, Hirano discloses the invention of claim 1 as discussed above, and teaches that the adapter and the first pipe are connected to one another in a fluid-tight manner via the outer circumferential surface and that the fluid-tight seal is ensured via at least a force-fit connection (Paragraphs 0009-0010; Figures 1, 5, and 6), but does not teach that the fluid-tight seal is ensured also via an additional seal.
Usui teaches a pipe section of a common rail line that is provided for the high-pressure injection of a fluid (Figure 7 or 10), wherein the pipe section comprises at least a first pipe (17-1 in Figure 7, or 20-1 in Figure 10) and an adapter (17-2, 17-3, and 17-4 in Figure 7, or 20-2, 20-3, and 20-4 in Figure 10), wherein the adapter is force-fit onto the first pipe for fluid-tight sealing (Figure 7 or 10; Paragraph 0019 or 0022). Usui teaches that the adapter and first pipe are also joined together by a form-fit connection as an additional seal (via 17-2b/c [enclosing a “second opening”] fitting into 17-1c [a “first opening”] in Figure 7, or via 20-2b/c [enclosing a “second opening”] fitting into 20-1c [a “first opening”] in Figure 10), in order to enhance the seal and connecting between the adapter and the first pipe (Figure 7 or 10; Paragraph 0019 or 0022).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hirano, such that the adapter and first pipe are also joined together by a form-fit connection as an additional seal, as suggested and taught by Usui, in order to enhance the seal and connection between the adapter and the first pipe.

Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al (JP2001221126A) in view of Osaki (JPH03275907A).
Regarding claim 7, Hirano teaches a method for manufacturing a pipe section of a common rail line (Figure 1) that is provided for the high-pressure injection of a fluid of an internal combustion engine (Abstract; Paragraphs 0001-0003), at least comprising the following steps: a) providing a first pipe (10), wherein the first pipe has a wall (12) and extends at least along an axial direction (Paragraph 0009, Figure 1); wherein the wall (12) has an inner circumferential surface and an outer circumferential surface and encloses a first line (11)(See Figures 1-4); b) manufacturing at least one one-piece adapter shrink-fit component (20) by means of a metal powder (See "made of metal" in paragraph 0009, and "the ring member 20 and the connecting member 30 are sintered 
Hirano does not teach that the shrink fit of the powder metal shrink-fit component onto the first pipe is completed by sintering the powder metal shrink-fit component after it has been pushed onto the first pipe.
Osaki teaches a method for manufacturing a pipe section (Figure 2) of an internal combustion engine (Abstract; Paragraph 0001), comprising a) providing a first pipe (2), wherein the first pipe has a wall and extends at least along an axial direction (Figure 1); wherein the wall has an inner circumferential surface and an outer circumferential surface and encloses a first line (See Figure 1); b) manufacturing at least one one-piece shrink-fit component (1) by means of a metal powder molding process; c) pushing the one-piece shrink-fit component onto the first pipe so that it extends annularly around the first pipe, and forming an assembly (See Figure 2); d) sintering the assembly; wherein the adapter with the one-piece shrink-fit component is shrunk onto the outer 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hirano, such that the shrink fit of the powder metal shrink-fit component onto the first pipe is completed by sintering the powder metal shrink-fit component after it has been pushed onto the first pipe, as suggested and taught by Osaki, in order to provide a very strong bond between the one-piece shrink fit component and the first pipe.
Regarding claim 8, the modified method of Hirano discloses the invention of claim 7 as discussed above, and Hirano teaches that prior to step c) the first pipe (10) has at least a first opening (13/14) in the wall (Paragraphs 0009 and 0019), and wherein in step b) the connector piece is provided with a second opening (23)(See Figure 5 [the step does not describe specifically when/where the second opening is provided in the "metal powder injection molding process" which essentially comprises the entire method, and the method does not specifically describe the chronology of the steps]); and teaches that in the shrink-fitting stage a second line that is formed by the second pipe (22) is fluidically connected to the first line (11) via the first opening (13/14) in the first pipe and the second opening (23) in the connector piece (Figures 1 and 5; Paragraph 0019).
Regarding claim 11, Hirano teaches a method for manufacturing a pipe section of a common rail line (Figure 1) that is provided for the high-pressure injection of a fluid (Abstract; Paragraphs 0001-0003), comprising the following steps: a) manufacturing the 
Hirano does not teach that the powder metal shrink-fit component is sintered after it has been assembled with the first pipe.
Osaki teaches a method for manufacturing a pipe section (Figure 2) of an internal combustion engine (Abstract; Paragraph 0001), comprising a) manufacturing the pipe section (Figure 2), having at least a first pipe (2) and a powder metal one-piece shrink-fit component (1) as a one-piece assembly (See Figure 2), by a metal powder injection 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hirano, such that the powder metal shrink-fit component is sintered after it has been assembled with the first pipe, as suggested and taught by Osaki, in order to provide a very strong bond between the one-piece shrink fit component and the first pipe.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747